Citation Nr: 1136302	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2007, a hearing was held at the RO.  In July 2009, the Board remanded this case for further evidentiary development.  The case has since returned to the Board.

The issue was previously listed as entitlement to service connection for PTSD.  On further review, the Veteran has reported various psychiatric symptoms and the record contains diagnoses of PTSD and other mental health conditions.  In the May 2010 informal hearing presentation, the representative noted that depressive disorder is a symptom of PTSD and hard to separate from PTSD.  Accordingly, the Board has rephrased the issue as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay caused by additional remand, it is necessary to ensure that there is a complete record upon which to decide the claim.
 
Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

The regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id. 

The Veteran contends that he is entitled to service connection for PTSD, which he asserts began in 1970 while serving as a medivac helicopter mechanic in Vietnam.  The Veteran reported various stressors related to such service.  The Veteran's military occupational specialty was helicopter repairman.
 
A review of the objective medical evidence indicates that the Veteran has been diagnosed with various psychiatric conditions.  On VA examination in January 2005, the examiner indicated that no stress disorder was found.  It was the examiner's opinion, however, that the Veteran suffered from an anxiety disorder, not otherwise specified.  On VA examination in July 2006, diagnosis was depressive disorder with anxiety.  The examiner indicated that the criteria for PTSD were not met.  VA telepsychiatry note dated in February 2009 includes a diagnosis of PTSD and the psychiatrist noted that "[i]t is more clear now that a diagnosis of PTSD is in order."  On VA examination in April 2009, diagnosis was bipolar affective disorder, mixed, nonpsychotic; and situational depression related to lack of sight.  A June 2009 VA telepsychiatry note also shows a diagnosis of PTSD.  

A Report of General Information dated in May 2011 indicates that the Veteran reported current VA mental health treatment and requested that VA obtain these records.  VA medical records were last printed in July 2009.  Updated VA records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

On review, it is unclear whether the Veteran currently has a confirmed diagnosis of PTSD or other acquired psychiatric disorder related to service.  Considering the evidence as set forth above, as well as the Veteran's reports of continued mental health treatment, the Board finds that an additional VA examination is needed to determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request relevant VA medical records for the period from July 2009 to the present.  All records obtained or responses received should be associated with the claims file.  

2.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  The claims file and a copy of this remand should be available for review.  

If the Veteran is diagnosed with PTSD, the examiner is requested to state whether the reported stressors are adequate to support a diagnosis of PTSD, and if so, whether the Veteran's psychiatric symptoms are related to the claimed stressors.  

If the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD, the examiner is requested to opine whether it is at least as likely as not that the disorder is related to active military service or events therein.  The examiner must note the following: 
 
? "It is due to" means 100 percent assurance of relationship.
      ? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  
 
A complete rationale for any opinion expressed must be provided.  The examiner is requested to consider all relevant evidence, to include any lay statements of record.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.  

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

